TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00708-CV




Gerald Ballard Hamar, Appellant

v.

E-MDS, Inc.; AMT Solutions, Inc. and Chris Homer, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 09-665-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant Gerald Ballard Hamar filed a Motion to Dismiss Appeal on November 9,
2010, asserting that the current appeal does not challenge a final order and that the appeal was
premature.  He asserts that the parties are seeking to settle their dispute.  Appellees have not objected
or otherwise responded to the motion.  We grant the motion to dismiss.
 
                                                                                                                                                             
                                                                        J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Appellant’s Motion
Filed:   December 8, 2010